Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office communication is in response to a response filed on 12/21/201. Claims 1-2,6-8,10-13, 15-17, 19-20 are allowed.  Claims 3-5,9, 14,18 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 11-27, filed  12/21/2021 and the interview summary filed on 06/13/2022 to fix some of 112 issues  make it clear,   as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney 
Alex  E. Wolcott– registration No.75,571.


 (Currently Amended) A method comprising:
allocating cloud computing resources to process a user session by a gateway in a mobile communications network; 
allocating the cloud computing resources in pairs to user sessions, wherein a cloud computing resource of the cloud computing resources comprises an instance of allocatable computing resources in a software defined switch under control of a switch controller, and wherein each pair for each user session comprises an active cloud computing resource for processing a received user and control plane traffic of the user session, and a standby cloud computing resource being a standby for the active cloud computing resource, the standby cloud computing resource being configured to also process the control plane traffic of the user session, 
wherein the received user plane traffic in the user session is forwarded for processing by the allocated cloud computing resources on the basis of information derived from the received user plane traffic, said information defining a portion of tunnel end point identifier value range and a sub network originating the received user plane traffic;
determining a failure of one cloud computing resource from a pair of cloud computing resources allocated to the user session;
allocating a new cloud computing resource to the pair; 
 sending, to the switch controller, information on the new allocation of at least one cloud computing resource allocated to the user session for processing user plane traffic of the user session;
updating, by the switch controller, a current allocation between a user session and a cloud computing resource allocated to the user session, on the basis of the obtained new allocation, and
obtaining and updating, by the gateway, rules from [[a]]the switch controller.

(Currently Amended) A method comprising:
obtaining information on a pair of cloud computing resources allocated to a user session by a gateway in a mobile communications network, wherein a cloud computing resource comprises an instance of allocatable computing resources in a software defined switch under control of a switch controller, and wherein the pair of cloud computing resources comprises an active cloud computing resource for processing a received user plane traffic of the user session, and a standby cloud computing resource being a standby for the active cloud computing resource,  wherein the received user plane traffic in the user session is forwarded for processing by the allocated cloud computing resources on the basis of information derived from the received user plane traffic, said information defining a portion of tunnel end point identifier value range and a sub network originating the received user plane traffic; 
determining rules for the pair configured to enable forwarding of incoming control plane traffic associated with the user session to the both cloud computing resources forming the pair;
sending the rules to the software defined switch;
deploying, by the software defined switch, the rules wherein the user session is processed according to the rules, wherein rules are sent to the gateway; 
obtaining, by the switch controller from the gateway, information on the new allocation of at least one cloud computing resource allocated to the user session for processing user plane traffic of the user session; and
updating, by the switch controller, a current allocation between a user session and a cloud computing resource allocated to the user session, on the basis of the obtained new allocation.

3-5. (Cancelled) 

6. (Currently Amended) The method according to claim 1, further comprising: 
determining [[a]]the failure of one cloud computing resource from [[a]]the pair of cloud computing resources comprising [[an]]the active cloud computing resource and [[a]]the standby cloud computing resource allocated to the user session.

7. (Previously Presented) The method according to claim 6, further comprising: 
replacing the failed cloud computing resource by a new cloud computing resource, when the failed cloud computing resources comprise the standby cloud computing resource.

8. (Currently Amended) The method according to claim 6, comprising:
setting the standby cloud computing resource as active, resource comprises the active cloud computing resource; and 
allocating the new cloud computing resources as active to the pair. 

9. (Cancelled)

10. (Currently Amended) The method according to claim 1, further comprising: 
allocating a first pair of cloud computing resources to the user session, wherein a first cloud computing resource in the first pair is activecomputing resource in the first pair is a standby for the active cloud computing resource.

11. (Currently Amended) The method according to claim 1, further comprising: 
receiving the control plane traffic of [[a]]the user session; and 
forwarding the control plane traffic to both cloud computing resources from a pair of cloud computing resources allocated to the user session.

12. (Currently Amended) The method according to claim 1, further comprising:
 receiving the user plane traffic of [[a]]the user session; and
 processing the received user plane traffic by an active cloud computing resource from a pair of cloud computing resources allocated to the user session.

13. (Previously Presented) The method according to claim 1, further comprising: 
receiving tunnelled traffic originating from a network addressable host; 
deriving a tunnel end point identifier, TEID, and a network address of the originator from the received traffic;
determining a session associated with the received traffic on the basis of the derived information and 
forwarding the received traffic for processing by a pair of cloud computing resources allocated to the session.

14. (Cancelled) 

15. (Previously Presented) The method according to claim 1, wherein the cloud computing resources are allocated to groups for user sessions.

16. (Previously Presented) The method according to claim 1, wherein information indicating allocated cloud computing resources are communicated from a controller of cloud computing resources to a controller of software defined switches by a control protocol.


17. (Currently Amended) A system comprising:
a switch controller; and
a gateway comprising at least one processor; and at least one memory including computer code, wherein the at least one memory and the computer code are configured to, with the at least one processor, cause the gateway at least to:
allocate cloud computing resources to process a user session by a gateway in a mobile communications network; 
allocate the cloud computing resources in pairs to user sessions, wherein a cloud computing resource of the cloud computing resources comprises an instance of allocatable computing resources in a software defined switch under control of a centralized controller, and wherein each pair for each user session comprises an active cloud computing resource for processing a received user and control plane traffic of the user session, and a standby cloud computing resource being a standby for the active cloud computing resource, the standby cloud computing resource being configured to also process the control plane traffic of the user session, wherein the received user plane traffic in the user session is forwarded for processing by the allocated cloud computing resources on the basis of information derived from the received user plane traffic, said information defining a portion of tunnel end point identifier value range and a sub network originating the received user plane traffic;
determine a failure of one cloud computing resource from a pair of cloud computing resources allocated to the user session; allocate a new cloud computing resource to the pair;
send, to the switch controller, information on the new allocation of at least one cloud computing resource allocated to the user session for processing user plane traffic of the user session; and
obtain and update rules from the switch controller,
wherein the switch controller is configured to:
update a current allocation between a user session and a cloud computing resource allocated to the user session, on the basis of the obtained new allocation

18. (Cancelled) 

19. (Currently Amended) A gateway for a mobile communications network, said gateway comprising user plane traffic processors implemented by cloud computing resources allocated in pairs to user sessions, wherein a cloud computing resource of the cloud computing resources comprises an instance of allocatable computing resources in a software defined switch under control of a centralized controller, and wherein each pair for each user session comprises an active cloud computing resource for processing a received user and control plane traffic of the user session, and a standby cloud computing resource being a standby for the active cloud computing resource, the standby cloud computing resource being configured to also process the control plane traffic of the user session, and user plane traffic is processed by an active cloud computing resource for a session and control plane traffic is forwarded to both cloud computing resources of the pair of cloud computing resources associated with the session, 
wherein the received user plane traffic in the user session is forwarded for processing by the allocated cloud computing resources on the basis of information derived from the received user plane traffic, said information defining a portion of tunnel end point identifier value range and a sub network originating the received user plane traffic;
wherein the gateway is configured to determine a failure of one cloud computing resource from the pair of cloud computing resources; allocate a new cloud computing resource to the pair of cloud computing resources; 
send, to the switch controller, information on the new allocation of at least one cloud computing resource allocated to the user session for processing user plane traffic of the user session

obtain and update rules from [[a]]the switch controller. 

20. (Previously Presented) A computer program product embodied in a non- transitory computer-readable medium, said product comprising executable code that when executed, cause execution of functions of a method according to claim 1.

























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445